993 F.2d 1541
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  George WEBER and Marcelle Weber, Debtors.  Peter C.Andresen, Creditor-Appellant,v.Terence GARVEY, Trustee for George Weber and Marcelle Weber,Trustee-Appellee,andMerrill COHEN, Substitute Trustee for the Bankruptcy Estateof George Weber and Marcelle Weber, Trustee.
No. 92-1920.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 10, 1993May 18, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (CA-90-2361-N, BK-86-2983-PM)
Peter C. Andresen, Appellant Pro Se.
Merrill Cohen, Cohen & Baldinger, Bethesda, Maryland, for Appellee.
D.Md.
AFFIRMED.
OPINION
Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Peter C. Andresen appeals from the district court's order dismissing his appeal from the bankruptcy court for failure to prosecute.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Andresen v. Garvey, No. CA-90-2361-N (D. Md. June 29, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED